83580: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30480: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83580


Short Caption:MORNEAULT, RPH VS. DIST. CT. (ADAMS)Court:Supreme Court


Related Case(s):83523, 83699


Lower Court Case(s):Clark Co. - Eighth Judicial District - A811421Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerEmil MorneaultMarjan Hajimirzaee
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Carol P. Michel
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


Real Party in InterestElizabeth A. HodgeDale A. Hayes, Jr.
							(Hayes Wakayama)
						Liane K. Wakayama
							(Hayes Wakayama)
						


Real Party in InterestGary Linck Stewart, Jr.Dale A. Hayes, Jr.
							(Hayes Wakayama)
						Liane K. Wakayama
							(Hayes Wakayama)
						


Real Party in InterestMary Kay FallonDale A. Hayes, Jr.
							(Hayes Wakayama)
						Liane K. Wakayama
							(Hayes Wakayama)
						


Real Party in InterestMinh Nguyen, M.D.Erin E. Jordan
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestPatricia Ann AdamsDale A. Hayes, Jr.
							(Hayes Wakayama)
						Liane K. Wakayama
							(Hayes Wakayama)
						


RespondentMonica Trujillo


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


10/06/2021Filing FeeFiling fee paid. E-Payment $250.00 from Carol P. Michel. (SC)


10/06/2021Petition/WritFiled Petition for Writ of Mandamus and Joinder in Petition for Writ of Mandamus Filed by Minh Nguyen, M.D. (SC)21-28670




10/06/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-28671




10/06/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-28672




10/06/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-28673




10/22/2021Order/DispositionalFiled Order Denying Petition for a Writ of Mandamus. "ORDER the petition DENIED." JH/RP/LS. (SC)21-30480




11/16/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-32881




11/16/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View